Dibell, C.
The defendant appeals from an order denying his motion for a new trial.
The case was tried to the Gourt without a jury. The court found that in March, 1906, one Louis Iverson came into possession of a check for $99.90 which belonged to the plaintiff; that the defendant Slette represented himself to be the agent of the plaintiff Larson, and authorized Iverson to retain the money for his own use; that Iverson did retain it; that Iverson was at all times insolvent; that Slette at no time had authority from the plaintiff to direct the application of the money; and that because of such representation and the appropriation of the money by Iverson the plaintiff lost it.
The evidence is in dispute and the findings are justified.
Order affirmed.